Citation Nr: 0525648	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-15 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
spinal disc bulges at L2-3, L4-5, and L5-S1, and if so, 
entitlement to service connection for the same.


REPRESENTATION

Appellant represented by:	Donald A. Anderson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which reopened the veteran's 
previously denied claim and denied entitlement to service 
connection.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing at St. Petersburg in June 
2005.  He submitted new evidence at that time and waived his 
right to have the RO consider that evidence in the first 
instance.  The new evidence and the hearing transcript have 
been associated with the claims file.


FINDINGS OF FACT

1.  In May 1969, the RO denied a claim for service connection 
for a low back disability.  The veteran did not appeal this 
decision.

2.  Evidence presented since the May 1969 denial relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

3.  The veteran's spinal disc bulges at L2-3, L4-5, and L5-S1 
have been linked medically to his military service.


CONCLUSIONS OF LAW

1.  The May 1969 RO decision declining to reopen the claim 
for service connection for a low back disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2004).

2.  Evidence added to the record since the May 1969 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a low back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2004).

3.  Spinal disc bulges at L2-3, L4-5, and L5-S1 were incurred 
in the veteran's military service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. §5103 
(2002); 38 C.F.R. § 3.159(b).  Regulations also dictate that 
VA has a duty to assist claimants, essentially providing that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. §5103(A) (2002); 38 C.F.R. 
§ 3.159(c) (2004).  As will be discussed below, the Board 
finds that new and material evidence has been submitted and 
that service connection for a low back disability is 
warranted.   As such, a discussion of the VCAA is not needed.

New & Material Evidence

The veteran contends that he is entitled to service 
connection for a low back disability because of injuries he 
sustained while in service.   In May 1969, the RO denied the 
veteran's claim on the basis that the evidence did not 
establish that he had residuals of a back injury.  The 
evidence of record at that time consisted of the veteran's 
service medical records and a April 1969 VA examination, with 
x-rays that revealed possible discogenic disease.  The 
veteran did not appeal the RO's decision.

Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

The veteran attempted to reopen his claim in August 2002 by 
submitting medical evidence of his ongoing treatment for a 
back disability, to include a magnetic resonance imaging 
(MRI) scan documenting disc bulges in the lumbar spine.  In 
the September 2002 rating decision on appeal, the RO reopened 
the claim based on new and material evidence and denied the 
claim on the merits.  During the appeal, in June 2005, the 
veteran also submitted a medical nexus opinion.

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

The Board notes that the definition of new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2002).  That amendment applies to claims to reopen received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001).  Since this claim was received after that date, in 
August 2002, the amendment is applicable.

Under the amended standard, "new" evidence is existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  See Spaulding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992).

In this case, the Board finds the medical evidence that the 
veteran submitted in August 2002 and June 2005 to be new, in 
that it was not previously submitted to agency decision 
makers.  It is material, as it relates to unestablished facts 
necessary to substantiate the claim, specifically the 
presence of residuals of a back injury and a nexus between it 
and the veteran's service.  It also raises a reasonable 
possibility of substantiating the claim.  Accordingly, new 
and material evidence having been submitted, the veteran's 
claim to reopen is granted.

Service Connection

The veteran specifically contends that while in service in 
1966, he was ordered to climb a ladder and then go through a 
window, in order to unlock the door from the inside.  In 
climbing through the window, the veteran experienced extreme 
back pain that did not resolve.  The veteran therefore 
contends that he is entitled to service connection for his 
current back disability.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 
§ 3.303(b) (2004); McCormick v. Gober, 14 Vet. App. 39 
(2000); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Service medical records are negative for treatment of a back 
disability.  However, the veteran's January 1969 separation 
examination noted that the veteran had "had a back problem 
since September 1966 after climbing [a] ladder to open [a] 
window." The Board finds that this is sufficient evidence of 
an in-service event involving the veteran's back.  The record 
also establishes that the veteran currently has spinal disc 
bulges at L2-3, L4-5, and L5-S1.  Therefore, the question 
that remains for the Board is whether the record establishes 
a medical nexus between the two.

On that issue, the veteran submitted a private medical 
opinion dated in April 2005.  The Physician Assistant (PA) 
specifically referenced elements of the claims file, to 
include the veteran's January 1969 military separation 
examination and medical records immediately following the 
veteran's period of service.  These records included an April 
1969 VA examination of the veteran's back, with x-ray studies 
that demonstrated increased lumbar lordosis and a 
transitional first sacral segment.  There was also decreased 
disc space at L5-S1.  Discogenic disease could not be 
excluded.  The diagnosis noted was lumbosacral sprain, 
chronic, mild with possible discogenic disease.  The PA also 
discussed the veteran's current back disability, based on the 
results of a July 2002 MRI.  

Based on his review of the record, the PA opined that the 
decreased disc space in 1969 was more likely due to 
discogenic disease, which was later confirmed by MRI in 2002.  
He noted that discogenic disease at one level contributes to 
the development of it at other levels due to mechanical 
compensation.  He concluded that it was likely that the 
presumed discogenic disease found on exam in 1969, 
immediately following the veteran's separation, was 
contributory to the development of discogenic disease at L2-3 
and L4-5.

The Board notes that in assessing medical evidence, whether 
an examiner provides a basis for his medical opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 
(2000).  The weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Sklar v. Brown, 
5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, it is clear that the PA thoroughly reviewed the 
claims folder.  He also provided a reasoned basis for his 
conclusion that the back disability the veteran was suffering 
from in April 1969, at the time of his separation from 
service, was connected to that from which he currently 
suffers.  The Board notes there is no evidence to the 
contrary of this opinion.  Absent such evidence, the Board is 
not in a position to question it.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

The evidence establishes, therefore, that the veteran 
suffered from a back disability, namely discogenic disease, 
at the time of his separation from service.  More 
specifically, it shows that that the veteran had a continuity 
of symptoms, from the date of his separation examination, 
through four months later at the VA examination, to the 
present, as evidenced by the disability shown on the July 
2002 MRI.  On the basis of 38 C.F.R. § 3.303(b), the Board 
finds that service connection is warranted for the veteran's 
current back disability. 


ORDER

Entitlement to service connection for spinal disc bulges at 
L2-3, L4-5, and L5-S1 is granted.

	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


